IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE | Go.0 No. 1:20-mic
CELLULAR ACCOUNT FOR TELEPHONE | ©@8¢ No. 1:20-mj- YQ
NUMBER (423) 208-8461 THAT IS easatiniecea
STORED AT PREMISES CONROLLED By | Eiled Under Seal
VERIZON WIRELESS

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, James C. Hixson, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with certain accounts that is stored at premises owned, maintained,
controlled, or operated by Verizon Wireless a wireless provider headquartered at 180 Washington
Valley Road, Bedminster, New Jersey, 07921. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of-an application for
a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Verizon
Wireless to disclose to the government records and other information in its possession pertaining
to the subscriber or customer associated with the accounts, including the contents of
communications.

ie I am a Task Force Officer for the United States Department of Justice Drug
Enforcement Administration. I have been employed as a law enforcement officer for a total of
approximately 24 years. I graduated from the Chattanooga Police Department Police Academy

in 1995 and throughout my law enforcement service have been involved in many investigations of

Page 1 of 11

Case 1:20-mj-00022-SKL Document4 Filed 02/20/20 Page1of15 PagelD #: 8
various criminal activities including acting in an undercover capacity in order to purchase and
seize illegal narcotics. I have served as a Task Force Officer with the Drug Enforcement
Administration since November 2004. During this time, I have worked and participated in
numerous criminal cases involving narcotics that have resulted in successful prosecutions in both
federal and state court. A number of these successful prosecutions were made possible by state
and federal Title II] wiretap investigations. During my career, I have attended numerous police
and narcotics investigation schools, including a week-long certification course on the utilization
of wiretap investigations. I have received training from the U.S. Attorney General, the Drug
Enforcement Administration, the Federal Bureau of Investigation, the Tennessee Bureau of
Investigation, and various other federal, state, and local law enforcement agencies as well as
private companies. These courses have involved the identification, investigation, cultivation,
transportation, manufacture, detection and prosecution of illegal drugs and related activities.
These courses have allowed me to keep abreast of drug enforcement efforts, case development,
procedures and practices, general investigative measures, and other standardized methods of
investigation involving drug offenses. I have also had opportunity to develop knowledge of the
equipment, tactics and techniques used in the production, consumption, sale, and distribution of
various narcotics. I have also testified in the United States District Courts of the Eastern District
of Tennessee as an expert on the subject matter of Drug Trafficking Organizations and the day-to-
day operations of narcotics traffickers.

a The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

Page 2 of 11

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 2of15 PagelD #: 9
4. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of Title 21, United States Code Section 846 and 841
have been committed by Ramon BELTRAN. There is also probable cause to search the

information described in Attachment A for evidence of these crimes further described in

Attachment B.
JURISDICTION
5; This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

PROBABLE CAUSE

6. Your affiant is aware of an ongoing criminal investigation of Ramon BELTRAN
being conducted by DEA, TBI, Chattanooga Police Department (CPD), and the Hamilton County
(Tennessee) Sheriff's Department (HCSO). This investigation has identified BELTRAN as
cocaine distributor in Chattanooga, Tennessee.

ts In May 2019, your affiant began an investigation into George MCCLAIN for his
involvement in distributing cocaine. Since that time, your affiant has utilized a confidential source
(CS) to make a series of controlled purchases of cocaine from MCCLAIN. In addition, your affiant
debriefed the CS and learned that MCCLAIN and other associates routinely utilize their cellular
telephones to arrange cocaine transactions.

8. As a result of the controlled purchases, on June 18, 2019, Hamilton County
Criminal Court Judge Don Poole issued a Court order requesting the telephone company activate

pen register coverage of (310) 721-3742 (i.e., TT-1). On August 26, 2019, Hamilton County
Page 3 of 11

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 3o0f15 PagelD #: 10
Criminal Court Judge Don Poole issued a Court order requesting the telephone company to
continue pen register coverage of (310) 721-3742 (i.e., TT-1). The Orders authorized the
identification of numbers dialed from or pulsed to the Target Telephones for a period of 60 days.

a. On October 1, 2019, a federal application and order to intercept the wire and
electronic communications of George MCCLAIN over TT-1 (310) 721-3742 was signed by the
Honorable Judge Travis McDonough, United States District Judge, Eastern District of Tennessee.
Interception of TT-1 began on October 1, 2019 and continued through December 2019. Blake
HIGGINS was intercepted on the court authorized intercept utilizing telephone number (423)255-
8821.

10. | Through the investigation at the time of this affidavit, case agents have determined
that HIGGINS utilized voice calls to MCCLAIN to arrange the purchase of cocaine. HIGGINS
was intercepted on a number of occasions through voice calls that monitors determined to be
“Pertinent” to the investigation. Your affiant has personally reviewed those voice calls and
determined that HIGGINS was purchasing resale quantities of cocaine from MCCLAIN.

11. On February 11, 2020, TFO Hixson and TFO Dockery conducted surveillance of
HIGGINS. TFO Hixson and TFO Dockery conducted surveillance on HIGGINS as he drove
around various locations in Chattanooga, Tennessee. HIGGINS was ultimately followed to
Hamilton Place Mall in Chattanooga, Tennessee. After surveilling HIGGINS inside Hamilton
Place Mall it became clear to TFO Hixson that HIGGINS was waiting to meet someone. HIGGINS
loitered around the mall for approximately 1 hour constantly text messaging with someone and
talking on his cellular phone.

12. At approximately 4:35 PM, TFO Hixson observed HIGGINS walking out of the

mall and into the parking lot near where he parked his vehicle. TFO Hixson observed HIGGINS

Page 4 of 11

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 4of15 PagelID#: 11
stop at Lexus SUV that had just parked on the row of parking spaces near where HIGGINS was
parked. TFO Hixson then observed a Hispanic male exit the passenger side of the LEXUS SUV
as a female and 2 juveniles got out of the vehicle and walked into the mall entrance. TFO Hixson
observed the Hispanic male and HIGGINS get into HIGGINS vehicle and appeared to begin
exchanging items between each other. TFO Hixson assisted by TFO Rodd Watters and TFO
Dockery approached HIGGINS’ vehicle. As HIGGINS observed law enforcement officers
approaching HIGGINS quickly made a movement with is right hand down towards his lap and
started his vehicle. TFO Hixson identified himself as a law enforcement officer and gave
HIGGINS and the Hispanic male a command to show their hands. HIGGINS quickly reached
toward the gear shifter and appeared to be trying to put the vehicle into reverse when TFO Hixson
opened HIGGINS door and gave HIGGINS commands to exit the vehicle.

13. As TFO Hixson escorted HIGGINS from the vehicle, TFO Watters asked the
Hispanic male to exit the passenger side of the vehicle. Once outside the vehicle, TFO Watters
asked the Hispanic male if he had any weapons or anything that would stick him (TFO Watters)
on his (Hispanic males) person. The Hispanic male responded he had cocaine in his right front
pocket. TFO Watters asked the Hispanic male if he (TFO Watters) could retrieve the cocaine. The
Hispanic male agreed and allowed TFO Watters to remove an envelope which contained small
bags of what appeared to be cocaine. TFO Watters then retrieved the Hispanic male’s wallet and
identification. TFO Watters noted the wallet contained several $100 bills. The identification
revealed the Hispanic male was Ramon BELTRAN. TFO Watters issued BELTRAN his Miranda
Warnings as witnessed by TFO Dockery. TFO Hixson spoke with BELTRAN about his residency
and occupation. BELTRAN stated he sells cars and that stuff, referring to the cocaine. TFO Watters

asked BELTRAN for consent to look through his cellular phone. BELTRAN granted consent and

Page 5 of 11

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page5of15 PagelD#: 12
provided TFO Watters with the code to unlock the phone, as witnessed by TFO Hixson. TFO
Hixson noted a string of text messages between BELTRAN and “Blake Black”, TFO Hixson
confirmed that the contact “Blake Black” was the number (423)255-8821 the number utilized by
HIGGINS. TFO Hixson also noted that the string of text messages contained messages where
HIGGINS was requesting “2” and telling BELTRAN, “Need 2 break one down” . TFO Hixson
also noted several other series of text messages between BELTRAN and other individuals that
confirmed BELTRAN was using the text messaging function of his cellular phone to conduct
narcotic transactions with other individuals.

14. | TFO Hixson confirmed BELTRAN’s phone utilized telephone number (423) 208-
8461.

15; TFO Hixson issued HIGGINS his Miranda Warnings as witnessed by TFO
Dockery. HIGGGINS stated he understood and agreed to cooperate with TFO Hixson. HIGGINS
confirmed that he was at the mall to meet BELTRAN and purchase cocaine. HIGGINS also
confirmed that BELTRAN was his current cocaine source of supply.

16. On February 12, 2020, a request to preserve text messages sent to and from (423)
208-8461 was sent to Verizon Wireless by DEA TFO James Hixson. On February 13, 2020, TFO
Hixson received notification back from Verizon Wireless acknowledging the preservation of text
messages as reflected in Verizon Wireless Case ID# 200039833.

17. In my training and experience, I have learned that Verizon Wireless is a company
that provides cellular telephone access to the general public, and that stored electronic
communications, including retrieved and unretrieved voicemail, text, and multimedia messages

for Verizon Wireless subscribers may be located on the computers of Verizon Wireless. Further,

Page 6 of 11

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 6of15 PagelID#: 13
I am aware that computers located at Verizon Wireless contain information and other stored
electronic communications belonging to unrelated third parties.

18. | Wireless phone providers often provide their subscribers with voicemail services.
In general, a provider will store voicemail messages on behalf of a particular subscriber until the
subscriber deletes the voicemail. If the subscriber does not delete the message, the message may
remain in the system of Verizon Wireless for weeks or months.

19. Among the services commonly offered by wireless phone providers is the capacity
to send short text or multimedia messages (photos, audio, or video) from one subscriber’s phone
or wireless device to another phone or wireless device via one or more wireless providers. This
service is often referred to as “Short Message Service” (“SMS”) or “Multimedia Messaging
Service” (“MMS”), and is often referred to generically as “text messaging.” Based on my
knowledge and experience, | believe that stored electronic communications, including SMS and
MMS messages that have been sent or received by subscribers, may be stored by Verizon Wireless
for short periods incident to and following their transmission. In addition, providers occasionally
retain printouts from original storage of text messages for a particular subscriber’s account.

20. Wireless phone providers typically retain certain transactional information about
the use of each telephone, voicemail, and text-messaging account on their systems. This
information can include log files and messaging logs showing all activity on the account, such as
local and long distance telephone connection records, records of session times and durations, lists
of all incoming and outgoing telephone numbers or e-mail addresses associated with particular
telephone calls, voicemail messages, and text or multimedia messages. Providers may also have
information about the dates, times, and methods of connecting associated with every

communication in which a particular cellular device was involved.

Page 7 of 11

Case 1:20-mj-00022-SKL Document4 Filed 02/20/20 Page 7of15 PagelD #: 14
21. Wireless providers may also retain text messaging logs that include specific
information about text and multimedia messages sent or received from the account, such as the
dates and times of the messages. A provider may also retain information about which cellular
handset or device was associated with the account when the messages were sent or received. The
provider could have this information because each cellular device has one or more unique
identifiers embedded inside it. Depending upon the cellular network and the device, the embedded
unique identifiers for a cellular device could take several different forms, including an Electronic
Serial Number (“ESN”), a Mobile Electronic Identity Number (“MEIN”), a Mobile Identification
Number (“MIN”), a Subscriber Identity Module (“SIM”), an International Mobile Subscriber
Identifier (“IMSI”), i an International Mobile Station Equipment Identity (‘IMEI’). When a
cellular device connects to a cellular antenna or tower, it reveals its embedded unique identifiers
to the cellular antenna or tower in order to obtain service, and the cellular antenna or tower records
those identifiers as a matter of course.

22. | Many wireless providers retain information about the location in which a particular
communication was transmitted or received. This information can include data about which “cell
towers” (i.e., antenna towers covering specific geographic areas) received a radio signal from the
cellular device and thereby transmitted or received the communication in question.

23. Wireless providers also maintain business records and subscriber information for
particular accounts. This information could include the subscribers’ full names and addresses, the
address to which any equipment was shipped, the date on which the account was opened, the length
of service, the types of service utilized, the ESN or other unique identifier for the cellular device
associated with the account, the subscribers’ Social Security Numbers and dates of birth, all

telephone numbers and other identifiers associated with the account, and a description of the

Page 8 of 11

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 8o0f15 PagelID#: 15
services available to the account subscribers. In addition, wireless providers typically generate
and retain billing records for each account, which may show all billable calls (including outgoing
digits dialed). The providers may also have payment information for the account, including the
dates, times and sometimes, places, of payments and the means and source of payment (including
any credit card or bank account number).

24. In some cases, wireless subscribers may communicate directly with a wireless
provider about issues relating to the account, such as technical problems, billing inquiries, or
complaints from other users. Wireless providers typically retain records about such
communications, including records of contacts between the user and the provider’s support
services, as well records of any actions taken by the provider or user as a result of the
communications.

25. As explained below, information stored at the wireless provider, including that
described above, may provide crucial evidence of the “who, what, why, when, where, and how”
of the criminal conduct under investigation, thus enabling the United States to establish and prove
each element or alternatively, to exclude the innocent from further suspicion. In my training and
experience, the data pertaining to a particular cellular device that is retained by a wireless provider
can indicate who has used or controlled the cellular device. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing a search warrant at a residence.
For example, data collected at the time of account sign-up, information relating to account
payments, and communications (and the data associated with the foregoing, such as date and time)
may indicate who used or controlled a cellular device at a relevant time. Further, such stored
electronic data can show how and when the cellular device and associated cellular service were

accessed or used. Such “timeline” information allows investigators to understand the

Page 9 of 11

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page9of15 PagelD #: 16
chronological context of cellular device usage, account access, and events relating to the crime
under investigation. This “timeline” information may tend to either inculpate or exculpate the
cellular device owner. Additionally, information stored by the wireless provider may indicate the
geographic location of the cellular device and user at a particular time (e.g., historic cell-site
location information; location integrated into an image or video sent via text message to include
both metadata and the physical location displayed in an image or video). Last, stored electronic
data may provide relevant insight into the state of mind of the cellular device’s owner and/or user
as it relates to the offense under investigation. For example, information relating to the cellular
device in the possession of the wireless provider may indicate the owner’s motive and intent to
commit a crime (e.g., communications relating to the crime), or consciousness of guilt (e.g.,
deleting communications in an effort to conceal them from law enforcement).
INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

26. I anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to
require Verizon Wireless to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B.

CONCLUSION
27. Based on the forgoing, I request that the Court issue the proposed search warrant.

28. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

Page 10 of 11

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 10 of 15 PagelD #: 17
29. The government will execute this warrant by serving the warrant on Verizon
Wireless. Because the warrant will be served on Verizon Wireless, who will then compile the
requested records at a time convenient to it, reasonable cause exists to permit the execution of the
requested warrant at any time in the day or night.

REQUEST FOR SEALING

30. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed for 90 days. These documents discuss an
ongoing criminal investigation that is neither public nor known to all of the targets of the
investigation. Accordingly, there is good cause to seal these documents because their premature
disclosure may give targets an opportunity to flee/continue flight from prosecution, destroy or

tamper with evidence, change patterns of behavior, notify confederates, or otherwise seriously

jeopardize the investigation.

Respectfully submitted,

Nee
Jamés a
Task Officer

Drug Enforcement Administration

os
Subscribed and sworn to before me on tes. 20 , 2020.

a FA

HONORABLE SUSAN K. LEE
UNITED STATES MAGISTRATE JUDGE

Page 11 of 11

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 11o0f15 PagelD #: 18
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE CaseNo. P20ani- QQ
CELLULAR ACCOUNT FOR TELEPHONE i J

NUMBER (423) 208-8461 THAT IS Filed Under Seal
STORED AT PREMISES CONROLLED BY | "2S 2<a"

VERIZON WIRELESS

 

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with CELLULAR ACCOUNT FOR

TELEPHONE NUMBER (423) 208-8461 that is stored at premises owned, maintained,

controlled, or operated by Verizon Wireless, a wireless provider headquartered at 180

Washington Valley Road, Bedminster, New Jersey, 07921.

Page 1 of 1

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 12 o0f15 PagelD #: 19
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE an
CELLULARE ACCOUNT FOR Case No. 1:20-mj- Xo
TELEPHONE NUMBER (423) 208-8461
THAT IS STORED AT PREMISES
CONROLLED BY VERIZON WIRELESS

Filed Under Seal

 

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by Verizon Wireless

To the extent that the information described in Attachment A is within the possession,
custody, or control of Verizon Wireless, regardless of whether such information is located within
or outside of the United States, and including any messages, records, files, logs, or information
that have been deleted but are still available to Verizon Wireless or have been preserved pursuant
to a request made under 18 U.S.C. § 2703(f), Verizon Wireless is required to disclose the

following information to the government for each account or identifier listed in Attachment A:

a. All voice mail, text, and multimedia messages January 1, 2020 to February 13,

2020 stored and presently contained in, or on behalf of the account or identifier;

b. All existing printouts from original storage of all of the text messages described

above:

c. All transactional information of all activity of the telephones and/or voicemail

accounts described above, including log files, messaging logs, local and long distance telephone
Page 1 of 3

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 13 0f 15 PagelD #: 20
connection records, records of session times and durations, dates and times of connecting,
methods of connecting, telephone numbers associated with outgoing and incoming calls; cell

towers used, and/or locations used from January 1, 2020 to February 13, 2020;

d. All text messaging logs, including date and time of messages, and identification
numbers associated with the handsets sending and receiving the message January 1, 2020 to

February 13, 2020;

e. All business records and subscriber information, in any form kept, pertaining to
the individual accounts and/or identifiers described above, including subscribers’ full names,
addresses, shipping addresses, date account was opened, length of service, the types of service
utilized, ESN (Electronic Serial Number) or other unique identifier for the wireless device
associated with the account, Social Security number, date of birth, telephone numbers, and other

identifiers associated with the account;

f. Detailed billing records, showing all billable calls including outgoing digits, from

January 1, 2020 to February 13, 2020;

g. All payment information, including dates and times of payments and means and
source of payment (including any credit or bank account number), from January 1, 2020 to

February 13, 2020;

h. Incoming and outgoing telephone numbers, from January 1, 2020 to February
13, 2020;
1. All records indicating the services available to subscribers of individual accounts

and/or identifiers described above;
Page 2 of 3

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 14 0f15 PagelD #: 21
j. All records pertaining to communications between Verizon Wireless and any
person regarding the account or identifier, including contacts with support services and records

of actions taken.

The Provider is hereby ordered to disclose the above information to the government within 14

days of issuance of this warrant.

Il. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 21, United States Code Sections 846 and 841 involving
Ramon BELTRAN since January 1, 2020 including, for each account or identifier listed on

Attachment A, information pertaining to the following matters:

a. Evidence relating to the sale and distribution of controlled substances.

b. Evidence indicating how and when the cellular device and associated cellular
service was used to determine the chronological context of cellular device use, account access,
and events relating to the crime under investigation;

C; Evidence indicating the geographic location of the cellular device at times
relevant to the investigation;

d. Evidence indicating the cellular device owner or user’s state of mind as it relates

to the crime under investigation;

e. The identity of the person(s) who created the account associated
with the cellular device and/or used the cellular device, including records that
help reveal the whereabouts of such person(s)

Page 3 of 3

Case 1:20-mj-00022-SKL Document 4 Filed 02/20/20 Page 15 o0f15 PagelD #: 22
